 EASTEX INC.Eastex IncorporatedandUnited Paperworkers Inter-national Union,Local 801. Case 23-CA-5085December 4, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn September5, 1974,Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supportingbrief,and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDER-Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent, Eastex Incorporated, Silsbee, Texas, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: This casewas tried before me in Beaumont, Texas, on July 23, 1974.The charge was filed May 2, 1974, and amended June 4, byUnited Paperworkers International Union, Local 801 (hereincalled the Union). The complaint issued June 4, 1974, wasamended at the trial, and alleges that Eastex Incorporated(herein called Respondent) has violated Section 8(a)(1) of theNational Labor Relations Act. Posttnal briefs were filed forthe General Counsel and Respondent.IISSUESThe issues are whether Respondent1At all relevant times maintained no-solicitation and no-posting rules violative of Section 8(a)(1).'2712. By prohibiting distribution of a union-sponsored circularon company premises in March-April 1974, violated Section8(a)(1).11JURISDICTIONRespondentis a Texas corporation headquartered in Sils-bee, Texas,where it is engaged in the manufacture of paperproducts.It annually purchases and causes to be shipped intoTexas,directly form outside the State,goods and materials ofa value exceeding$50,000.Respondent is an employer engaged in and affecting com-merce within the meaning of Section 2(2), (6), and(7) of theAct.IllLABOR ORGANIZATIONThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.IVTHE ALLEGED UNFAIR LABOR PRACTICESA. The No-Solicitation and No-Posting Rules1.The evidenceRespondent and the Union have had a bargaining relation-ship concerning Respondent's production employees since1954. The unit consists of about 800 people. The latest bar-gaining agreement,in effect at all relevant times until itsexpiration August 1, 1974, contained these provisions:'Plant Rule 14:No peddling or soliciting shall be allowed on the prem-ises without permission of the Production Manager. Pe-titionswhich are approved by bothManagementand theUnion will be considered for payroll deductions on anindividual basis.Plant Rule 15:Notices shall not be posted anywhere in the mill excepton company designated bulletin boards which are pro-vided for either general notices or union notices. Ap-proval for posting any notice, except union notices desig-nating time and place of union meetings, must beobtained from Management. All boards must be keptneat and orderly.The same rules, with slight, nonsubstantive variations in lan-guage,appeared in all earlier agreements between Respond-ent and the Union. The General Counsel contends that theirmaintenanceby Respondent violated Section8(a)(1).Rule 14, according to the uncontroverted testimony ofRespondent's personnel director, i°onard Menius, has neverbeen applied "to prevent the Union from soliciting people forunion membership or from attempting to collect union dues,ICounsel for the General Counsel makes no reference in his brief to theno-posting rule alleged in the complaint to be unlawfulTherebeing noexpress abandonment of that allegation,this decision assumes itstill to bein the case2 It is unknown if a successor agreement has been negotiated or, if so, itcontains these provisions.215 NLRB No. 58 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDassessments, or any other amounts of money due to the Un-ion."Menius continued' that the rule is intended to control"people wanting to sell thing or peddle things on the prem-ises," not union solicitations. Apart from whatever inferencemight be drawn from this statement of rule 14's intent, therecord is silent whether it contemplates or even has beeninvoked regarding solicitations unrelated to the Union butstill protected by Section 7 of the Act. Nor is there evidencethat Respondent ever communicated to the employees thatunion solicitations are exempt from the rule's prohibition; norevidence of overriding considerations of production or em-ployee discipline to be served by the rule, however applied.Except that which can be divined from its terms, there isno evidence of the purpose and application of rule 15.2.AnalysisPlant Rule 14.Rule 14 prohibits "soliciting . . . on thepremises without permission of the Production Manager."Application of the rule is not limited by its terms to workingtime, for "working time" as that notion is used in the contextof no-solicitation rules does not connote all time on companypremises, only "the period of time that is spent in the perfor-mance of actual job duties";' nor do its terms exempt solici-tations coming within the scope of Section 7 of the Act.Indeed, a fair reading of the rule suggests a contrary, all-inclusive purport on both counts. It follows that the rule ispresumptively improper.Stoddard-QuirkManufacturingCo.,138 NLRB 615 (1962). See alsoHyland Machine Co.,210 NLRB 1063 (1974),WIPO, Inc.,199 NLRB 649 (1972);Gooch Packing, Inc.,187 NLRB 351 (1970);General Indus-triesElectronics Co.,138 NLRB 1371 (1962).The question becomes, then, whether there is evidenceovercoming the rule's presumed illegality. There is no evi-dence that it is necessary to production or employee disci-pline, so that defense is out.Stoddard-Quirk ManufacturingCo., supraat 621-622 It is no defense, moreover, that theUnion agreed to rule 14 by consenting to its incorporation inbargaining agreements. A union cannot waive the Section 7solicitation rights of the employees it represents.N.L.R.B. v.Magnavox Company of Tennessee,414 U.S. 1109 (1974).That leaves Respondent's principal line of defense, namely,Menius' disclaimer that the rule was meant to apply to unionsolicitations, coupled with an absence of evidence that it hasbeen invoked for that purpose.4 In answer to that defense,there is no evidence that such an exemption ever was com-municated to the employees; and no evidence that such anexemption covers all manner of Section 7 solicitations, notjust those which are literally "union." Even resolving thelatter imponderable favorably to Respondent, we still have apresumptively unlawful rule which, unknown to the em-ployees, is not enforced in an unlawful manner. Nonenforce-ment does not overcome the adverse presumption. As theBoard stated inThe Great Atlantic & Pacific Tea Company,[W]e reject the Respondent's argument that the rulecould have had no coercive effect since it was not en-3EssexInternational,Inc.,211 NLRB 749 (1974)4Respondent's refusalto permit distribution of the union circular, dis-cussed below, was not grounded on rule 14forced. -It is well established that the mere existence ofan unlawful no-solicitation rule makes it susceptible toapplication to employees and this factor alone tends tocoerce, restrain, and interfere with their right to engagein self-organizational activities.See alsoLeece-Neville Co.,159 NLRB 293, 298 (1966)Itmust be concluded, therefore, that rule 14is inviolationof Section8(a)(1).5Plant Rule 15.While Section 7 is read to bestow uponemployees the right to solicit or distribute literature on com-pany premises in certain circumstances, it does not bestowupon them a right to use company bulletin boards or otherplant surfaces for the posting of informationNugent Service,Inc.,207 NLRB 158 (1973). The inclusion in the labor agree-ment of rule 15, concerning limited use of company bulletinboards, therefore did not constitute an invalid union waiverof a statutory right within the principleof N.L.R.B. v. Mag-navox Company of Tennessee, supra,but rather an extractionthrough the bargaining process of a concession Respondentlawfully could have withheld. That being so, there beingnothing on the fact of rule 15 indicative of illegality,' andthere being no evidence of an improper application of therule, it is concluded that rule 15 does not violate the Act.B.The Prohibition Against Distributing the Union'sCircular1.The evidenceIn March 1974 the Union's president, Boyd Young, and itsexecutive board decided to distribute this circular amongRespondent's employees:NEWS BULLETIN TO LOCAL 801MEMBERSFROM BOYDYOUNG-PRESIDENTWE NEED YOUAs a member,we need you to help build the Union through yoursupport and understanding Too often members become disinterest-ed and look upon their Union as being something separate fromthemselves Nothing could be further from the truthThis Union or any Union will only be as good as the membersmake it The policies and practices of this Union are made by themembership-theactive membershipIf this Union has ever missedits target it may be because not enough members made their viewsknown where the final decisions are made-The Union MeetingItwould be impossible to satisfy everyone with the decisions thatare made but the active member has the opportunity to bung themajority around to his way of thinking.This is how a democraticorganization works and it's the best system aroundThrough participation you can make your voice felt not only inthis Local but throughout the International UnionA PHONY LABEL-"nghtto work"Wages are determined at the bargaining table and the stronger theUnion, the better the opportunityfor improvementsThe "right-to-work"5Mallory Plastics Co.,149 NLRB 1649 (1964), cited by Respondenturging a contraryconclusion,not only is factually distinguishable from thepresent case in certain respects, but is of doubtful current validity in lightof intervening Board decisions6The requirement in rule 15 that most notices must be approved bymanagementdoes not by itself invalidate the rule CfGooch Packing,Inc,187 NLRB 351 (1970). EASTEX INC.273law is simply an attempt to weaken the strength of Unions.The mis-leading title of "right-to-work"cannot guarantee anyone a job.It simplyweakens the negotiating power of Unions by outlawing provisions incontracts for Union shops. These laws do not improve wages or workingconditions but just protect free riders. Free riders are people who takeall the benefits of Unionswithout paying dues.They rideon the duesthatmembers pay to build an organization to protect their rights andimprove their way of life. At this time there is a very well organizedand financed attempt to place the "right to work" law in our new stateconstitution. This drive is supported and financed by big xusiness namelytheNational Right-To-Work Committee and the National Chamber ofCommerce. If their attempt is successful, it will more than pay for itselfby weakening Unions and improving the edge business has at the bargain-ing table. States that have no "right-to-work" law consistently havehigher wages and better working conditions.Texas is well known for itsweak laws concerning the working class and the "right-to-work" lawwould only add insult to injury. If you fail to take action against the"right-to-work" law it may well show up in wages negotiated in the fu-ture. I urge every member to write their state congressman and senatorinprotest of the "right-to-work" law being incorporated into the stateconstitution.Write your state representative and state senator and let thedelegate know how you feel.POLITICS and INFLATIONThe MinimumWage Bill, HR7935, was vetoed by President Nixon.The Presidenttermedthe bill as inflationary. The bill would raise thepresent $1.60 to $2.00 per hour for most coveredworkers.It seems almostunbelievable that thePresidentcould term $2.00 perhour as inflationaryand at thesame time remain silentabout oil com-panies profitsranging from56% to 280%.It also seems distrubing,that after the priceof gasolinehas increasedto over 50cents a gallon,that the fuelcrisis is beginning to disappear.If the price of gasolineever reaches70 cents a gallon you probablycouldn't find a closed filling station or empty pump in the NorthernHemisphere.Congress is now preceding with a secondminimum wagebill that hope-fully the Presidentwill sign intolaw.At $1.60 per hour you could work40 hours a week, 52 weeks a year and never earn enough money to sup-port a family.As workingmen and women we mustdefeat outenemies andelect ourfriends. If you haven't registeredto vote, please do so today.FOOD FOR THOUGHTIn Union there is strength,justice, and moderation:In disunion,nothing but an alternating humility and insolence.COMING TOGETHER WAS A BEGINNINGSTAYING TOGETHERIS PROGRESSWORKING TOGETHER MEANS SUCCESSTHE PERSON WHO STANDS NEUTRAL, STANDS FOR NOTHING!On about March 26 Hugh Terry, an employee of Respond-ent and a vice president of the Union, asked Respondent'sassistant personnel director, Herbert George, if it would beall right to distribute the circular in "clock alley" at the plant,enabling each employee to get a copy upon clocking in orout.'Terry explained that the Union preferred this proce-dure to mailing because of the high postage rates.8George replied that he doubted Respondent would allowthe Union to "hand out propaganda like that," but thathe would check with "highermanagement."George pres-entlydid check with LeonardMenius,the personneldirector,who confirmed that it would not be permitted.George conveyed that message to Terry on about April1.He did not give Terry any reason for Respondent'sposition.On April 22, Union President Young, accompanied byTerry and another employee, raised the matter withGeorge.Young asked if it would be permissible foremployees to distribute the circular, on nonworkingtime, anywhere on Respondent's premises-if not in clockalley, then on an outside walkway or in the parking lot.'George initially responded "no," then said he would beglad to "doublecheck" withMenius,which he did.Menius was of the same view, and George informedYoung that permission would not, be granted. Georgeadded, "We feel that you have other ways to com-municate with your membership."Young testified that the Union requested permissionfor the sake of its "good relationship" with Respondent,not out of any sense that permission was required by thelabor agreement or otherwise. The reason for the circu-lar, he testified, was this:We were going into negotiations,and . . . we wastrying to reorganize our group into a stronger group.We were trying to get members, ' people that wereworking there who were nonmembers, and try tomotivate or strengthen the conviction of our mem-bers, and it was to organize a little.Respondent concedes there was no requirement in thelabor agreement that permission be obtained, expresslydisavowing the applicability of plant rule 14 to the situa-tion.Menius testified that he would not have withheldconsent, in clock alley or elsewhere, had the circular beenconfined to the material under the "We Need You" and"Food for Thought" captions. He objected to the balanceof the document, however, testifying, "I didn't see anyway in which that was related to our association with theUnion.""In times past, Respondent has distributed literature con-cerning itsperiodic safety contests from a table in clock alley.The record also tells of instances when politicians and an autodealer distributed literature on the premises, but Menius in-8The record suggests that the Union's usual past practice was to use themails when making large-scale distributions, and that Respondent unfail-ingly provided names and addresses of unit employees for this purpose.9George testified: "It was testified here earlier today that a request wasmade for employees to pass it out. I did not get that impression. My impres-sion was that Boyd Young, himself, wanted to pass out the material, forwhatever that is worth." George's "impression" notwithstanding, Young iscredited that his request was couched in terms of employees. Young himselfis a longtime employee of Respondent, on leave of absence to serve as union7Clock alley is a passageway 6 or 7 feet wide, flanked on either side bypresident.administrative offices. In addition to time clocks, the area contains an em-10 Further to this point, Respondent notes that while the commentary inployee bulletin board and benches and chairs for those waiting to transactthe circular under "Politics and Inflation" deplores the presidential veto ofbusiness in the offices. Clock alley is physically discrete from the productiona bill raising the federal minimum hourly wage to $2.00, the lowest hourlyareas of the plant.wage among Respondent's employees is $3.68. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDsists that Respondent never approved of those activities andstopped them upon detection. In addition, Respondent'ssupervisors have solicited in the plant in furtherance ofcharity (United Appeals) and bond (U.S. Savings) drives, anda campaign protesting the expansion of Big Thicket NationalPark. This apparently consisted of seeking signatures onpledge cards or petitions; there is no evidence that literaturewas distributed. Finally, information is posted on a bulletinboard in clock alley telling the employees how to participatein the Time-Life Books program at a reduced rate."2.Analysis12The Board stated inMcDonnell Douglas Corporation,210NLRB 280 (1974):As in any case which concerns an employer's restraintof employees' efforts to distribute literature upon theiremployer's plant premises, the first question we mustanswer is whether the distribution is pertinent to a mat-ter which is encompassed by Section 7 of the Act.If that pertinence does not exist, there are no restraints in theAct on the employer's power to ban distribution.Menius, although having no objection to distribution oftwo sections of the Union's circular, prohibited distributionbecause he "didn't see any way in which that [the other twosections] was related to our association with the Union." Thatarticulation is not the true test of the requisite Section 7 tie-in.Rather, to quote from G &W Electric Specialty Company,154 NLRB 1136, 1137-38 (1965):[T]he protection afforded by Section 7 is not strictlyconfined to activities which are immediately related tothe employment relationship or working conditions.... [A]lthough the mandatory subjects of collective bar-gaining designated in Sections 8(d) and 9(a) relate onlyto working conditions and the employment relationship,Section 7 provides that employees shall have the right,inter alia,to engage in "concerted activities for the pur-pose of collective bargainingor other mutual aid orprotection."[Emphasis supplied.] To construe this provi-sion as protecting only activities directly and immedi-ately involving the employment relationship wouldtherefore be to read the phrase "or other mutual aid orprotection" out of the Act.Illustrative of the reach of this reasoning, the Board foundunlawful an employer's ban against on-premises implementa-tion by its employees of their union's plan to collect moneyfor grape workers attempting to organize in Delano, Cali-fornia(General Electric Co.,169 NLRB 1101 1968); a circuitcourt found unlawful the discharge of a union president/em-ployee for promoting an employee resolution condemning theemployer's posture relative to a strike of another employer'semployees[N.L.R.B. v. Peter Cailler Kohler Swiss Chocolates11Respondent is a wholly-owned subsidiary of Time, Incorporated.12Although most of the cases cited by Respondent on this issue are notmentioned in this decision,they have been considered.If not distinguishablefrom the present case in their fundamental facts, they embody circuit courtrepudiations of Board law.Board law, not that of the circuits,is binding inthis proceeding.E.g.,Bricklayers Local UnionNo.1, 209 NLRB820, fn. 1(1974).Co., 130 F.2d 503(C.A. 2, 1942)];and another circuit courtnoted that"mutual aid or protection"in Section 7 includesthe "appearance of employee representatives before legisla-tive committees."Bethlehem ShipbuildingCorp. v. N.L.R.B.,114 F.2d 930, 937 (C.A. 1, 1940).Looking at the two sections of the Union's circular onwhich Menius based Respondent's refusal,one dealt withTexas's so-called right-to-work law,commenting amongother things:The "right-to-work"law is simply an attempt to weakenthe strength of Unions.. . .It simply weakens the nego-tiating power of Unions. . . .If you fail to take actionagainst the"right-to-work"law it may well show up inwages negotiated in the future.I urge every member towrite their state congressman and senator in protest ofthe "right-to-work"law being incorporated into thestate constitution.Union security being central to the union concept of strengththrough solidarity,and being moreover a mandatory subjectof bargaining in other than right-to-work states,it is plainthat this commentary is "pertinent to a matter which is en-compassed by Section7 of the Act"as the Board and courtssee it.Bethlehem ShipbuildingCorp. v. N.L.R.B., supra,indi-cates that this conclusion is in no way negated by the cir-cular's advocacy of political means to the desired end.The other section on which Menius'refusal was based,dealing with the Federal minimum wage law and inflationand urging the election of legislators favorable to a higherminimum wage,also is pertinent in terms of Section 7, eventhough Respondent's employees receive well over the sought-afterminimum wage. The minimum wage inevitably influ-ences wage levels derived from collective bargaining, eventhose far above the minimum.Beyond that, as the Boardobserved inGeneral Electric Co., supraat 1103, concern byRespondent's employees for the plight of other employees"might gain support for them at some future time when theymight have a dispute with their employer."So it is that the sections of the Union's circularcited byRespondent to support its refusal were entitled to those distri-bution privileges the act allows,no less than the circular'sother portions.But even if they were not, even if Respondentwere correct that only portions of the circular bore Section7 pertinence,Respondent would not thereby have been justi-fied in denying its distribution.Thus,inSamsoniteCorpora-tion,206 NLRB 343,the Board adopted the decision of Ad-ministrative Law Judge Taplitz containing this statement:The fact that some of the articles in the newsletter con-tained gratuitous remarks or"social comment" mattersdoes not detract from the conclusion that the distribu-tion. . .was a concerted activity[protected by Section7].It being established that the Union's circular was entitledto those distribution privileges allowed by the Act, the ques-tion remains whether Respondent, by banning distribution byemployees anywhere on its premises, impinged upon thoseprivileges in violation of Section 8(a)(1). The Board, recogniz-ing inherent differences between solicitations and distribu-tions, permits greater restrictions on Section 7 distributions EASTEX INC.than solicitations.While a no-solicitation rule generally mustbe limited to working time, a no-distribution rule properlycan extend to working areas even on nonworking time. Ano-distribution rule that obtains on nonworking times in non-working areas, however, is presumptively invalid. See gener-allyStoddard-QuirkManufacturing Co.,138NLRB 615(1962).As previously noted, the term "working time" for thispurpose "connotes the period of time that is spent in theperformance of actual job duties, which would not include[for instance] time allotted for lunch and break periods."Essex International, Inc.,211 NLRB 749 (1974). The term"working areas" embraces only those portions of a plantwhere production tasks actually are performed and does notinclude separate time-clock areas(Massey-Ferguson, Inc.,211NLRB 487 (1974)), much less parking lots and other areasoutside the plant.It is clear,notwithstanding the greater latitude given no-distribution rules, that Respondent's refusal to permit distri-butionof the Union's circular anywhere on thepremises-in clock alley, the outer walkway, or the parkinglot-went beyond working time and working areas, and soviolated Section 8(a)(1) absent special circumstances. Of thelatter, there is neither argument nor proof."CONCLUSIONS OF LAW1.By maintaining a plant-rule contract provision whichprohibits employees from soliciting during nonworking timeconcerning matters relating to the exercise of their Section 7rights,Respondent has violated Section 8(a)(1) of the Act.2. By prohibiting employees from distributing literature onnonworking time in nonworking areas concerning mattersrelating to the exercise of their Section 7 rights, Respondenthas violated Section 8(a)(1) of the Act.3.These unfair labor practices affect commerce within themeaningof Section 2(6) and (7) of the Act.4.Respondent did not otherwise violate the Act in themanner alleged.Upon the foregoing findings of fact, conclusions of law,and the entire record," and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:13 "Accordingly," as the Supreme Court said inN.L.R.B. v.MagnavoxCompany of Tennessee, supra,"this is not the occasion to balance the availa-bility of alternative channels of communications against a legitimate em-ployer business justification for barring or limiting inplant communica-tions."In concluding that the prohibition against distributing the Union's circularviolated the Act, it is deemed unnecessary to consider the charity and bonddrives, the campaign concerning Big Thicket National Park, Time-LifeBooks, and the distributions from clock alley about Respondent's safetycontests.Disparate treatment is relevant only in the case of a colorablylawful no-distribution rule, or to show that an employer's stated justifica-tions for a presumptively invalid rule are pretextuous. Further, the charityand bond drives, the Big Thicket campaign, and Time-Life Books were moreakin to solicitations than distributions, so would not show disparate treat-ment in any event. Cf.Stoddard-Quirk Manufacturing Co., supraat 620, fn.6.14Errors in the transcript are hereby noted and corrected.15All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided byORDER15275Respondent, Eastex Incorporated, its officers, agents,successors, and assigns, shall:,1.Cease and desist from:a.Maintaining a plant rule or contract provision whichprohibits employees from soliciting during nonworking timeconcerning matters relating to the exercise of their Section 7rights.b.Prohibiting employees from distributing literature onnonworking time in nonworking areas concerning mattersrelating to the exercise of their Section 7 rights.2.Take the following affirmative action to effectuate thepolicies of the Act:a.Post at its plant copies of the attached notice marked"Appendix."" Copies of said notice, on forms provided bythe Regional Director for Region 23, after being duly signedby an authorized representative of Respondent, shall beposted by Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.b.Notify the Regional Director for Region 23, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.That portion of the complaint found without merit is dis-missed.Section 102.46 of the Rules and Regulations of the National Labor RelationsBoard, the findings, conclusions, and recommended Order herein shall, asprovided in Section 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes.16 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe trial held in Beaumont, Texas, on July 23, 1974, inwhich we participated and had a chance to give evidence,resulted in a decision that we had committed certain unfairlabor practices in violation of Section 8(a)(1) of the NationalLabor Relations Act, as amended, and this notice is postedpursuant to that decision.Section 7 of the National Labor Relations Act, asamended, gives all employees the following rights:To organize themselvesTo form, join, or suport unionsTo bargain as a group through a representative theychooseTo act together for collectivebargainingor othermutual aid or protectionTo refrain from any or all such activities. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn recognition of these rights,we hereby notify our em-WEWILL NOTprohibit employees from distributing lit-ployees that:erature on nonworking time in nonworking areas con-WE WILL NOT maintain a plant rule or contract provi-cerning matters relating to the exercise of their Sectionsion which prohibits employees from soliciting during7 rights.nonworking time concerning matters relating to the ex-EASTEX INCORPORATEDercise of their Section 7 rights.